PER CURIAM.
We affirm the trial court’s order denying defendant’s motion to correct illegal sentence. The record reflects that appellant committed the underlying offense after the October 1,1998 effective date of the Criminal Punishment Code (CPC). The CPC permits a court to sentence a criminal defendant up to the statutory maximum without the need for written reasons or a departure. Fla. R.Crim. P. 3.704; § 921.0024(2), Fla. Stat. (1999); see also Moore v. State, 882 So.2d 977, 984 (Fla.2004). Thus, appellant could be sentenced up to the statutory maximum for his offense without an “upward departure.”
SHAHOOD, C.J., GUNTHER and TAYLOR, JJ., concur.